 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN DASHWANE CARLOCK,                           No. 2:20-cv-2210 TLN KJN P
12                      Petitioner,
13          v.                                         ORDER
14   PATRICK COVELLO,
15                      Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se and in forma pauperis. On March 31,

18   2021, the petition was dismissed, and petitioner was granted thirty days’ leave to file an amended

19   petition on the proper form. On May 8, 2021, petitioner signed a request for a copy of his

20   petition, stating that due to the COVID-19 pandemic, the prison library was closed, and he had no

21   ability to make a copy of his filing. His request was filed on May 12, 2021. Although his

22   amended petition was due on April 30, 2021, petitioner did not file an amended petition, request

23   an extension of time, or explain his failure to meet the court’s deadline.

24          Petitioner has previously missed two court deadlines, requiring the court to vacate

25   findings and recommendations due to his lack of diligence. (ECF Nos. 5, 8.) Petitioner is

26   cautioned that even though he is proceeding without counsel, petitioner is required to meet court

27   deadlines. If petitioner cannot meet a court deadline, he must seek an extension of time to file the

28   required document, and should submit his request before the deadline expires. Failure to comply
 1   with court orders, including deadlines set by the court, may result in the imposition of sanctions,

 2   including a recommendation that this action be dismissed. See Fed. R. Civ. P. 41(b).

 3             In an abundance of caution, petitioner is granted, nunc pro tunc, an additional thirty days

 4   in which to file his amended petition. On this one occasion, his request for a copy of his initial

 5   petition is granted.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Petitioner’s request (ECF No. 11) is granted;

 8             2. The Clerk of the Court shall serve a copy of petitioner’s original petition (ECF No. 1)

 9   on petitioner;

10             3. Petitioner is granted an extension of time to file his amended petition; and

11             4. Petitioner shall file his amended petition no later than thirty days from the date of this

12   order.

13   Dated: May 18, 2021

14

15
     /carl2210.111
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
